Citation Nr: 1000141	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-39 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
May 1982 to April 1987; and from January 1991 to July 1991 in 
support of Operation Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Veteran originally filed a claim of entitlement to 
service connection for PTSD; however, medical records contain 
evidence of other psychiatric diagnoses in addition to PTSD, 
including major depressive disorder and bipolar disorder.  In 
addition, in correspondence dated in May 2006 the Veteran 
refers to other psychiatric disorders.  As such, the Board 
has re-characterized the issue as entitlement to an acquired 
psychiatric disorder, as shown on the title page of this 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of her mental 
illness).

The claims for service connection for PTSD, and SMC for loss 
of use of creative organ, are addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  The Veteran is not blind or in a nursing home and, 
despite her disabilities, is able and competent to perform 
her activities of daily living and protect herself from her 
environment without regular assistance from another person.

2.  The Veteran does not have a disability that is rated at 
100 percent.


CONCLUSION OF LAW

The criteria for a special monthly pension on account of the 
need for aid and attendance of another person or on account 
of being housebound are not been met.  38 U.S.C.A. §§ 1110, 
1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for special monthly pension, the VCAA notice 
requirements are the type of evidence needed to substantiate 
the claim; namely, that the Veteran is blind or nearly blind, 
or in a nursing home, or requires the aid of another person 
in performing personal functions required in everyday living, 
or has a single permanent disability evaluated as 100 percent 
disabling and is permanently and substantially confined to 
her immediate premises.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided notice by way of letters dated in April and 
September 2006.  The Veteran was notified of the evidence 
needed to substantiate her claim for a special monthly 
pension.  She was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on her behalf.

The letters substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and of Dingess, 
(cited above) (notice of the elements of the claim, except 
for degree of disability assignable and effective date of the 
claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records (STRs) and service personnel 
records (SPRs) have been obtained and associated with the 
claims file.  VA and private treatment record have also been 
obtained and associated with the claims file.  In addition, 
the Veteran was accorded a VA psychiatric examination; the 
report of which is of record.  

As the Veteran has not identified any additional evidence 
pertinent to her claim for a special monthly pension, and as 
there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a special monthly pension based on the need 
for the aid and attendance of another person on a regular 
basis and on account of being housebound.  Review of the 
record reveals that she is not service-connected.  She is 
rated for pension purposes based on the following nonservice-
connected disabilities:

70 percent	posttraumatic stress disorder
0 percent	loss of use of a creative organ

Legal Criteria

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a)(1).  The need for A&A means helplessness or being 
so nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if she/he (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200, or less, 
in both eyes, or concentric contraction of the visual field 
to 5 degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

In the October 2008 rating action on appeal, the RO 
determined that the Veteran had met the basic eligibility 
requirements for entitlement to nonservice-connected pension 
and SMP, based on housebound status, effective June 25, 2008 
(based on residuals of breast cancer, rated as 100 percent 
disabling; macular degeneration, rated as 70 percent 
disabling, and chronic heart disease, rated as 30 percent 
disabling).  As the RO denied SMP, based on A&A, only that 
matter is for appellate consideration.

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress herself/himself, or to keep 
herself/himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed herself/himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect her/him from hazards 
or dangers incident to her/his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with her/his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that her/his condition is such as would require 
her/him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims held that it was 
mandatory for VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with her/his condition as a whole, 
the "particular personal function" must be one of the 
enumerated factors.

Analysis

From the outset the Board notes that the Veteran is not a 
patient in a nursing home.  There is also no evidence of 
visual acuity of 5/200 or less, or contraction visual field 
vision of 5 degrees or less.  Accordingly, a special monthly 
pension based on residency in a nursing home or due to 
blindness is not warranted.  38 C.F.R. § 3.351(c)(1) & (2).  
The question thus remaining is whether a special monthly 
pension based on the need for aid and attendance of another 
person is warranted.  38 C.F.R. § 3.352(a).  

The Veteran reports that she has suffered from nightmares and 
panic attacks since 1978.  She reports that she is a light 
sleeper with an increased startle response, and says that she 
wakes up yelling and in a defensive posture.  She also 
reports that she is depressed, and says that she sits in bed 
staring into space with no energy.  She further relates that 
she yells at her children and father and has acute stress 
attacks, which cause her to scratch herself.  In addition, 
she complains of suicidal thoughts and attempts; an inability 
to maintain her personal hygiene; an inability to remember 
tasks; feelings of shame; tobacco abuse; feeling overwhelmed; 
an inability to leave the house; feeling numb and doomed; and 
headaches.  She states that she is "100 percent dependent on 
her father," whom she reports moved in with her and her two 
sons.

VA medical records dating from 2002 confirm that the Veteran 
receives treatment for several psychiatric disorders, 
including PTSD, major depressive disorder, "r/o bipolar 
disorder," and alcohol dependency, with global assessment of 
functioning (GAF) scores ranging from 50 to 70.  In a report 
dated in January 2007 a VA treating psychiatrist noted that 
the Veteran "continues to suffer from anxiety attacks, 
dissociative episodes, low trust of others (especially men), 
flashbacks and [struggles with] her personal hygiene;" and 
averred that the Veteran was "unlikely to be able to obtain 
and maintain steady employment."  However, this evidence 
does not show that the Veteran requires the care and 
assistance of another person on a regular basis.  

The evidence establishes that the Veteran does not wear a 
prosthesis and is ambulatory without the use of any assistive 
devices.  While treatment providers describe her as 
disheveled in her attire and somewhat lax in her hygiene, she 
notably does not require the physical assistance of another 
person in order to dress and undress herself; clean herself; 
feed herself; or attend to the wants of nature.  There is 
also no evidence that she is unable to protect herself from 
the hazards or dangers incident to her daily environment by 
virtue of some mental or physical impairment.  While she 
reports that she is forgetful and does not like to leave her 
home, she notably does not require the aid and attendance of 
another person when performing tasks inside her home, 
including housecleaning and cooking, or outside her home, 
including shopping and doctor visits.  Her father reports 
that she drives herself about on her shopping errands and to 
doctor visits, and the Veteran reports that she writes 
herself notes and makes lists.  She also reports that she 
takes care of her children, including preparation of their 
meals, escorting them to and from school, and escorting them 
to and participating in their weekly therapy sessions without 
the assistance of another person.  

Complaints of suicidal thoughts are also no basis for a grant 
of special monthly pension, which concerns whether a person 
requires the physical assistance of another person in the 
care of herself and the performance of her activities of 
daily living.  A treatment provider in September 2005 noted 
that the Veteran was "able to review how the relapse on EtOH 
elicited negative behaviours [sic] for her in her day to day 
activities (decrease in her art, less interaction with her 
children, poorer attention to ADL's, decreased energy, 
etc)."  See also VA treatment record dated in January 2006 
("Pt is doing well.  States that she was able to start 
painting again . . . notices [correlation] between her 
drinking and her mood").  GAF scores between 65-70 during 
periods of relative sobriety in 2005 also show that the 
Veteran is not in need of aid and attendance of another 
person on a regular basis.  Based on the evidence of record, 
the Veteran does not meet the requirements for regular aid 
and attendance by another person as set out in the 
regulations.  38 C.F.R. §§ 3.351(c), 3.352.  

As to whether the Veteran is housebound, the Veteran does not 
have a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities, and 
thus does not meet the first element for a finding of 
housebound.  38 C.F.R. § 3.351(d).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  


ORDER

SMP based on the need for A&A is denied.


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder.  In correspondence dated in May 2006 
she reported that she had been "shot in the back with a 
shotgun" by another cadet during a duck hunting trip.  She 
reported that the incident was investigated by the West Point 
Garrison CID as an attempted murder, and that during the 
investigation a detective asked her if she thought that her 
classmate was trying to kill her.  She avers that the 
incident took place in September or October, 1980; and said 
that it was documented in a military academy yearbook.  She 
also maintains that in September or October of 1980 she was 
raped by a military academy officer at his home, and says 
that she reported the incident to her soccer coach.  

Cases involving allegations of a personal assault, fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the Veteran complains.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 
5.14(d), Part III, of VA's Adjudication Procedure Manual, 
M21-1, personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, and 
stalking.  Id.  Service records may not contain evidence of 
personal assault, and alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  The Manual also notes that since personal assault, 
to include sexual assault, can be an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, making it difficult to obtain direct 
evidence, and requiring that the alternative evidence be 
sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2009).

[Parenthetically, the Board notes that the provisions of 
38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's 
Adjudication Procedural Manual, M21-1, Part III, 5.14(d) 
regarding substantiating personal assault claims.  The M21-1 
Part III, 5.14(d) lists the same alternative sources of 
evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny 
a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.

In this case, it does not appear that appropriate notice has 
been sent, or that any effort has been made to verify the 
Veteran's stressors.  

The Veteran also seeks SMC for loss of use of creative organ 
based on "sexual dysfunction from psychological barriers to 
sexual function," which she says is "attributable to 
PTSD/MST and the anti-depressant and anti-psychotic 
medications" she takes.  In correspondence dated in October 
2006 she reported that she had not been able to have sex for 
five years.  

Review of the record also reveals that while a statement of 
the case addressing the issue of service connection for loss 
of use of a creative organ was issued in October 2007, the 
Veteran is actually seeking SMC for loss of use of a creative 
organ under 38 C.F.R. § 3.350 (a)(1).  As noted in 
correspondence sent in October 2006, the Veteran contends 
that medication prescribed to treat psychiatric symptoms has 
caused sexual dysfunction.  It does not appear that the 
Veteran has ever been provided with notice of the evidence 
necessary to substantiate a claim for SMC, or with the 
applicable laws and regulations.  

In addition, VA treatment records reflect diagnoses of PTSD, 
major depressive disorder and bipolar disorder.  In October 
2006 the Veteran was accorded a VA psychiatric examination, 
which yielded Axis I diagnoses of posttraumatic stress 
disorder; major depressive disorder, recurrent; and alcohol 
abuse; however, an opinion as to a nexus between service and 
the non-PTSD disorder(s) was not proffered.  On remand the 
Veteran should be accorded a new examination after efforts to 
corroborate her reported stressors have been completed.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

1.  Send to the Veteran and her 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims being remanded that is not 
currently of record.  Explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  Specifically 
address entitlement to SMC under 38 C.F.R. 
§ 3.350(a)(1), as well as a claim for PTSD 
based on personal assault.  

2.  Assist the Veteran in obtaining any 
additional evidence for which necessary 
authorization has been furnished, 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  

3.  Attempt to further develop the 
Veteran's claim for service connection for 
PTSD in accordance with those special 
alternative evidentiary development 
procedures associated with personal 
assault claims as noted in 38 C.F.R. 
§ 3.304(f)(3) (2008) and the VA 
Adjudication Procedures Manual (M21-1), 
Part III, paragraph 5.14(d).  

4.  Contact the West Point Military 
Academy CID and any other appropriate 
agency for verification of the 1980 
shooting incident described by the Veteran 
in her May 2006 stressor statement and as 
otherwise indicated by the record.  The 
Veteran reports that the CID file may be 
under the name of the alleged perpetrator, 
which she has provided.  See Veteran's 
March 2006 Timeline of Events.  Also 
request and associate with the claims file 
a copy of all of the Veteran's military 
academy records, particularly cadet 
counseling clinic records, dating from 
1978 to 1982.

5.  Arrange for the Veteran to undergo a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder found to be 
present.  The claims file must be made 
available to and reviewed by the examiner.  
The examiner must also be provided with a 
list of all verified stressors.  

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
assault alleged by the Veteran to have 
occurred during active service and offer 
an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then express 
an opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any in-
service stressful experience(s) described 
by the Veteran occurred.

If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the Veteran 
has PTSD as a result of the stressor 
event.  The examiner is instructed that 
only the specifically corroborated in-
service stressful event may be considered 
for the purpose of determining whether 
exposure to such an in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner should 
also comment upon the link between the 
current symptomatology and the Veteran's 
verified stressor.

Regarding any psychiatric diagnoses other 
than PTSD, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any psychiatric disorder 
found to be present is related to or had 
its onset during service.  

A rationale for all opinions proffered 
must be set forth in the ensuing report.

6.  After any further development deemed 
necessary, re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the Veteran and her attorney must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


